Citation Nr: 0735394	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1989, with three years and eleven months of prior active 
service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that the 
service connection claims before the Board require additional 
development.  

In correspondence dated in October 2003, the veteran reported 
that his bilateral hearing loss and tinnitus began in 1983.  
He was treated for them beginning in 1983 at Patrick Air 
Force Base (AFB), Florida.  He also reported that his 
hypertension and ASHD began in 1986.  He was treated for them 
beginning in 1986 and 1987, respectively, at Goodfellow AFB, 
Texas.  

In additional correspondence dated in October 2003, the 
veteran generally reported that he was treated at Lackland 
AFB, Texas, in 1981; Keesler AFB, Mississippi, from 1982 to 
1985; Patrick AFB, Florida, in 1983; Clark AFB, the 
Philippines, from 1985 to 1987; and Goodfellow AFB, Texas, 
from 1986 to 1987.  

The only available service medical records were sent by the 
National Personnel Records Center.  They include the report 
of the veteran's 1980 enlistment medical examination and 
enlistment report of medical history, and an April 1989 
waiver by the veteran of the right not to undergo a 
separation medical examination.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2007).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed (or lost) 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  VA has 
a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the appellant regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  The Court of Appeals 
for Veterans Claims (Court) has also held that VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999). 


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to secure 
all Air Force medical records or 
alternative records for the veteran 
through official channels or any other 
appropriate source.  A search must be 
made for any records showing treatment 
for bilateral hearing loss and tinnitus 
beginning in 1983 at Patrick AFB, and 
treatment for hypertension and ASHD 
beginning in 1986 and 1987, 
respectively, at Goodfellow AFB.  Any 
and all records obtained should be 
associated with the claims file.  If 
there are no records, including from 
alternate sources, then the RO should 
so specifically find and the 
documentation used in making that 
determination should be set forth in 
the claims file.


2.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for hypertension, ASHD, 
bilateral hearing loss and tinnitus.  
If any benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



